Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to make changes to Claims 1 and 13 was given by Sridevi Basavaraju (#66,253) on March 09, 2022. 

In the Claims:
Regarding Claim 1, change: 
" wherein an orthographic projection of a totality of the second dielectric layer on the base substrate does not overlap with an orthographic projection of the plurality of pixel electrodes on the base substrate.”  
to 
-- wherein the orthographic projection of the entire width of the second dielectric layer on the base substrate does not overlap with the orthographic projections of the entire width of each of the plurality of pixel electrodes on the base substrate.--.
Regarding Claim 13, change: 
“ forming a second dielectric layer on a side of the plurality of touch electrodes away from the plurality of pixel electrodes, wherein an orthographic projection of a totality of the second dielectric layer on the base substrate does not overlap with an orthographic projection of the plurality of pixel electrodes on the base substrate; ”  
to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 15, 2022